Title: William Stephens Smith to John Adams, 21 October 1791
From: Smith, William Stephens
To: Adams, John


Dear Sir.
New York October 21st. 1791.
The information I gave you relative to Mr. Hammonds official Character at the moment of your departure for Philadelphia, you will probably have confirmed previous to the receipt of this—
The various important stations I have filled and the particular agency I had in producing this conciliatory advance of the British Court to the Government of The United States, Justifies to my mind the offer I propose making, of myself as a Candidate for the appointment at the Court of St. James’s, in addition to this Mr. Hammonds Communications to me from Lord Grenville are so strongly marked with respect and Confidence, that I should not think, I did Justice to my Country, my family or myself should I omit presenting myself to The President at this period— particularly as the British Cabinet have pointedly instructed Mr. Hammond to pursue steadily the line, I marked out in my communications with Lord Grenville the last winter, as details in the Letter I addressed to the President on the 6th. of June last, viz. to enter into a full discussion & fulfillment of the unsettled points of the last Treaty, as a primary essential—to establish such Commercial regulations as the Interests of the two Country’s require, and to leave all other points to their own operation, aided by the friendship & good understanding which the preceeding arrangements may produce,—
In addition to this mark of the esteem and Confidence of the Cabinet of England, Mr. Hammond is charged by his Court to take some proper opportunity and communicate to The President, not as if they were disposed to take the lead of his Judgement, in a Case like this, but that they conceived it a Compliment due from them to me, to assure the President, that on the appointment of a Gentleman to reside at the Court of London, no one would be more acceptable than myself or more likely to be agreable to the King and Cabinet of England— This Communication Mr. Hammond informed me he thought it his duty to make as early as possible
As I cannot reconcile it, to my feelings and the respect I entertain for you Sir, to attempt so important an object thro’ any other medium, and relying on your friendship and disposition to promote my interest & the Honour of our connected families, I beg the favour of your presenting the enclosed letter to the President, and of supporting it by such observations as your better Judgement may dictate I am further induced to pursue the object thro’ this Channel as the pursuit coincides with the letter, You once did me the Honor to address to The President on similar subjects, to aid you in this business, I will mention, that previous to the removal of Congress from New York, The President required of Mr. Jefferson a list of those Gentlemen whom he would recommend to his Consideration for foriegn Diplomatic appointment Mr. Jefferson told me in that case he had put my name amongst the first on the list— some time after Mr. Hamilton was called on to submit a few names to the President as persons proper to be employed to negociate the late loan— on that paper which contained 3 names, I was the second, but Mr. Jeffersons influence introduced Mr. Short tho’ not mentioned by Mr. Hamilton & carried his point.
However notwithstanding all this, should I not prove successful the knowledge of the failure, will be confined to my friends and for myself I shall not be at a loss to decide on the principles of it or find any difficulty in digesting the disappointment—
I am with great respect & regard / Your most Obedt. / Humble Servt.
W: S: Smith
